United States Court of Appeals
                     For the First Circuit

No. 06-2151

                   VERIZON NEW ENGLAND, INC.,

                      Plaintiff, Appellant,

                               v.

  MAINE PUBLIC UTILITIES COMMISSION; STEPHEN L. DIAMOND, in his
 official capacity as Commissioner of the Maine Public Utilities
    Commission; SHARON M. REISHUS, in her official capacity as
 Commissioner of the Maine Public Utilities Commission; KURT W.
   ADAMS, in his official capacity as Commissioner of the Maine
                   Public Utilities Commission,

                     Defendants, Appellees.




                             ERRATA



     The opinion of this court issued on September 6, 2007, is
amended as follows:

     On page 11, line 18, replace the words "present on a legal"
with the words with "present a legal".